—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered November 15, 1996, which, inter alia, denied appellants’ motion for summary judgment and granted plaintiffs cross motion for an open commission to depose Lino Ibraccia, unanimously affirmed, with costs.
In this product liability action, summary judgment was properly denied due to the existence of triable issues of fact as to liability, particularly as to the relationship between appellants and their parent SCM Spa, in light of, inter alia, their sharing of officers and directors. The court thus properly ordered the deposition of the parent’s controller by open commission. We have considered appellants’ remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Milonas, Rosenberger and Williams, JJ.